Case 4:19-cv-00449-KGB Document 90-1 Filed 07/29/19 Page 1 of 5




                
        Case 4:19-cv-00449-KGB Document 90-1 Filed 07/29/19 Page 2 of 5


From:              Michael Cantrell
To:                "bettinabrownstein@gmail.com"; Scavone, Kelly M.; Turner, Kendall; Godesky, Leah; mai.ratakonda@ppfa.org;
                   mburrows@aclu.org; "beckywesth@gmail.com"; tcamp@aclu.org; Simeone, Taylor S.
Subject:           Notice of Challenge to Confidentiality Designation
Date:              Friday, July 26, 2019 5:56:45 PM
Attachments:       image013.png
                   image014.png
                   image015.png
                   image016.png
                   image017.png
                   image018.png
                   2019-07-26 Notice of Challenge of Designation as Confidential.pdf


Counsel,

Attached please find the Defendants’ notice of their challenge to the Plaintiffs’ designation of certain
exhibits as confidential.

Regards,


Michael A. Cantrell
Assistant Solicitor General
Office of Arkansas Attorney General Leslie Rutledge

323 Center Street, Suite 200
Little Rock, Arkansas 72201
Office: 501.682.2401¦ Cell: 501.813.0857 ¦ Fax: 501.682.2591
Michael.Cantrell@ArkansasAG.gov ¦ ArkansasAG.gov
        Case 4:19-cv-00449-KGB Document 90-1 Filed 07/29/19 Page 3 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

LITTLE ROCK FAMILY PLANNING SERVICES, et al.,                                         PLAINTIFFS,

v.                               Case No. 4:19-cv-00449-KGB

LESLIE RUTLEDGE, in her official capacity as
Attorney General of the State of Arkansas, et al.,                                  DEFENDANTS.

            NOTICE OF CHALLENGE OF DESIGNATION OF EXHIBITS AS             ONFIDENTIAL

       Pursuant to paragraph 5 of the Protective Order, DE 69, entered in the above-entitled

case, Defendants challenge the designation of the following exhibits as confidential :

       1.

       2.

       3.

       4.                            (Excel version)

       5.

       6.

The information contained within these exhibits does not qualify as confidential under the terms



exhibits contain no information that could jeopardize the privacy or safety of, or otherwise

                                                                                          y or

other sensitive business information, confidential research, development or commercial

information, or information implicating privacy interests.

       Further, Defendants note that the Plaintiffs have recently filed on the public docket

abortion data for each Arkansas county, including information concerning the type of procedure

performed, in the affidavit of Priya Kakkar. DE 82-1 (filed July 23, 2019).
          Case 4:19-cv-00449-KGB Document 90-1 Filed 07/29/19 Page 4 of 5



                                                                                     -faith effort

to resolve this matter. Pursuant to paragraph 5                Protective O

obligation to explain why they believe these materials are confidential and seek relief from the

Court if the parties cannot resolve this matter. Absent an adequate explanation from Plaintiffs

and an agreement of the parties no later than Noon Central Time on Monday, July 29, 2019

concerning these materials, pursuant to the terms of the                      rder, Defendants

                        confidentiality claims waived and file these exhibits on the public

docket.

Dated: July 26, 2019                              Respectfully submitted,

                                                  LESLIE RUTLEDGE
                                                  Attorney General

                                                  Nicholas J. Bronni (2016097)
                                                    Solicitor General
                                                  Vincent M. Wagner (2019071)
                                                    Deputy Solicitor General
                                                  Michael A. Cantrell (2012287)
                                                   Assistant Solicitor General
                                                  OFFICE OF THE ARKANSAS
                                                    ATTORNEY GENERAL
                                                  323 Center Street, Suite 200
                                                  Little Rock, Arkansas 72201
                                                  (501) 682-2007
                                                  (501) 682-8162 (fax)
                                                  michael.cantrell@arkansasag.gov

                                                  Counsel for Defendants




                                                  2
        Case 4:19-cv-00449-KGB Document 90-1 Filed 07/29/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I, Michael A. Cantrell, certify that on July 26, 2019, I served the foregoing on the
following:

Bettina E. Brownstein
bettinabrownstein@gmail.com

Kelly M. Scavone
kscavone@omm.com

Kendall Turner
kendallturner@omm.com

Leah Godesky
lgodesky@omm.com

Maithreyi Ratakonda
mai.ratakonda@ppfa.org

Meagan M. Burrows
mburrows@aclu.org

Rebecca R. Jackson
beckywesth@gmail.com

Susan Talcott Camp
tcamp@aclu.org

Taylor Simeone
tsimeone@omm.com

                                                 /s/ Michael A. Cantrell
                                                 Michael A. Cantrell




                                                 3
